Board of Tax Appeals, Nos. 95-D-1124, 95-D-1125, 95-D-1126, 95-D-1127, 95-D-1128, 95-D-1129 and 95-D-1130. This cause is pending before the court as an appeal from the Board of Tax Appeals.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated for oral argument with Supreme Court case Nos. 97-1880, Worthington City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision et al.; 97-2423, Mirge Corp., d.b.a. Electrical Mechanics v. Hamilton Cty. Bd. of Revision et al.; and 98-704, Bisset Steel Co. v. Cuyahoga Cty. Bd. of Revision et al.
IT IS FURTHER ORDERED by the court, sua sponte, that oral argument be extended to twenty minutes per side.